—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Koch, J.), rendered March 27, 1996, convicting him of attempted sodomy in the first degree, sexual abuse in the first degree (four counts), and endangering the welfare of a child (four counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s assertion, his absence during a portion of the Wade hearing does not mandate reversal in this case. The record supports the finding that the defendant validly waived his right to be present. The circumstances surrounding the defendant’s absence indicated that the defendant’s absence was knowing and voluntary (see, People v Lynes, 197 AD2d 381). Moreover, the colloquy between the bench and counsel reflected that the defendant had excluded himself for strategic reasons under the advisement of his attorney.
The defendant’s sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). Copertino, J. P., Friedmann, Krausman and Goldstein, JJ., concur.